DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., USPN 2011/0055547, in view of Dejana et al., USPN 2014/0297695.
With regard to claims 1 and 8-10, Lee discloses a computer-readable non-transitory recording medium 5having stored therein a data management program for causing a processor to execute a process (0067, 0015), the processor being implemented in a device that manages personal data to which consent information indicating an authorized data user has been added (0013), the process including 10acquiring, when personal data requested by a data user is stored in a cache memory, the requested personal data from the cache memory (0019), acquiring, when personal data requested by the data user is not stored in the cache memory, the requested 15personal data from a data holder (back-end service, Fig. 2, 0043), deciding, based on the consent information added to the personal data acquired from the cache memory or the data holder, whether to provide the personal data acquired from the cache memory or the data holder to the data user (0030). Lee further discloses that the consent information is based on the wishes of the first entity (0030, but does not disclose 20deciding, when new personal data is acquired from a data holder, whether to store the new personal data in the cache memory based on the consent information added to the new personal data. Dejana discloses an information protection medium (0084, 0085 “confidentiality type”) similar to that of Lee, and further discloses allowing a user to determine where his data can be stored (0004, 0022) including cache memory (0052). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to allow the owner of the personal information of Lee to determine where it can be stored, as taught by Dejana, for the stated motivation of Lee, to better protect a user’s personal information (0014) and to better control it’s usage (0013).
With regard to claim 2, Lee in view of Dejana discloses the medium of claim 1, as outlined above, and Dejana further discloses deciding where to store the data (metadata) can be based on authorized user count (0085). The motivation to combine this limitation is consistent with that of claim 1.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Lee in view of Dejana discloses the medium of claim 1, as outlined above, but neither disclose storing the data 10in the cache memory when the first authorized user count is larger than or equal to a smallest value among authorized user counts for pieces of personal data stored in the cache memory, nor do they disclose a first pre-reception user count indicating a number of data users who have not been provided with the new personal data yet. It would not have been obvious for one of ordinary skill in the art, to add these limitations to the medium of Lee in view of Dejana, without the benefit of hindsight, as there is no stated motivation to do so.
References Cited
Rouser, USPN 6,646,657, discloses a medium that determines if a user can access data from cache or non-volatile memory (column 3 lines 28-47), but was not seen as the best reference to use in forming a rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434